Exhibit 10.3

[FORM OF EMPLOYEE STOCK APPRECIATION RIGHT AWARD AGREEMENT (TIME VESTED)]

STOCK APPRECIATION RIGHT AWARD AGREEMENT UNDER THE DREAMWORKS ANIMATION SKG,
INC., 2004 OMNIBUS INCENTIVE COMPENSATION PLAN dated as of «Month» «Day»,
«Year», between DreamWorks Animation SKG, Inc. (the “Company”), a Delaware
Corporation, and «First» «Last».

This Stock Appreciation Right Award Agreement (the “Award Agreement”) sets forth
the terms and conditions of an award (the “Award”) of stock appreciation rights
(“SARs”) that are granted to you under the DreamWorks Animation SKG, Inc., 2004
Omnibus Incentive Compensation Plan (the “Plan”). The number of SARs subject to
this Award is «SARs», at a price per Share of $«Exercise_Price» (the “Exercise
Price”). A SAR constitutes an unfunded and unsecured promise of the Company to
deliver (or cause to be delivered) to you, subject to the terms of this Award
Agreement, whole shares of the Company’s Class A Common Stock, $0.01 par value
(a “Share”), at the time such SAR vests and is exercised, as provided herein,
equal in value to the excess, if any, of the Fair Market Value per Share over
the Exercise Price per Share of the SAR. (Fractional shares will not be
delivered and the number of Shares to be delivered upon any exercise by you of
SARs subject to this Award shall be rounded down to the nearest whole Share.)
Until such delivery, you have only the rights of a general unsecured creditor
and no rights as a shareholder of the Company.

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN SECTION 10. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of this Award Agreement shall govern. In the event of any conflict
between the terms of this Award Agreement and the terms of any individual
employment agreement between you and the Company or any of its Affiliates (an
“Employment Agreement”), the terms of your Employment Agreement will govern.

SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

“Vesting Date” means the date on which your rights with respect to all or a
portion of the SARs subject to this Award Agreement may become fully vested, and
the restrictions set forth in this Award Agreement may lapse, as provided in
Section 3(a) of this Award Agreement.



--------------------------------------------------------------------------------

SECTION 3. Vesting and Exercise. (a) Vesting. On each Vesting Date set forth
below, your rights with respect to the number of SARs that corresponds to such
Vesting Date, as specified in the chart below, shall become vested and may be
exercised, provided that you must be employed by the Company or an Affiliate on
the relevant Vesting Date, except as otherwise determined by the Committee in
its sole discretion or as otherwise provided in your Employment Agreement.

 

Vesting Date

 

Aggregate Percentage Vested

 

Aggregate Number of SARs Subject to Vesting

«Vesting_Date_1»   25   «SAR1» «Vesting_Date_2»   50   «SAR2» «Vesting_Date_3»  
75   «SAR3» «Vesting_Date_4»   100   «SAR4»

(b) Exercise of SARs. SARs, to the extent that they are vested, may be
exercised, in whole or in part (but not for fractional SARs), by delivery
pursuant to the Company’s SARs exercise program currently administered by Smith
Barney Citigroup Global Markets, Inc. (or such successor arrangement established
by the Company) of a written or electronic notice, complying with the applicable
procedures established by the Committee or the Company, stating the number of
SARs that are thereby exercised. The notice shall be signed by you or any other
person then entitled to exercise the SARs. Upon exercise, the Company shall
deliver to you or your legal representative the number of Shares (rounded down
to the nearest whole Share) equal to (x) (A) the excess, if any, of the Fair
Market Value per Share on the exercise date over the Exercise Price per Share of
the SAR, multiplied by (B) the number of SARs being exercised pursuant to such
notice, divided by (y) the Fair Market Value per Share on the exercise date.
Notwithstanding the foregoing, unless the Committee determines otherwise and
except as otherwise provided in your Employment Agreement, unexercised SARs
expire (i) automatically on the date of your termination of employment for Cause
(as defined in your Employment Agreement or, if your Employment Agreement does
not contain a definition of Cause, as determined by the Company) or (ii) 90 days
after your termination of employment for any reason other than Cause; provided
that all SARs will automatically expire on the tenth anniversary of this Award
Agreement.

SECTION 4. Forfeiture of SARs. Unless the Committee determines otherwise, and
except as otherwise provided in your Employment Agreement, if your rights with
respect to any SARs awarded to you pursuant to this Award Agreement have not
become vested prior to the date on which your employment with the Company and
its Affiliates terminates, your rights with respect to such SARs shall
immediately terminate, and you will be entitled to no further payments or
benefits with respect thereto.

 

2



--------------------------------------------------------------------------------

SECTION 5. Voting Rights; Dividend Equivalents. Prior to the date on which your
rights with respect to a SAR have become vested and you exercise such SAR, you
shall not be entitled to exercise any voting rights with respect to such SAR or
any Shares with respect thereto, and shall not be entitled to receive dividends
or other distributions with respect thereto.

SECTION 6. Non-Transferability of SARs. Unless otherwise provided by the
Committee in its discretion, SARs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of a SAR in violation of the provisions
of this Section 6 and Section 9(a) of the Plan shall be void.

SECTION 7. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares pursuant to Section 3(b) is conditioned on satisfaction of any applicable
withholding taxes in accordance with Section 9(d) of the Plan. In the event that
there is withholding tax liability in connection with the exercise of a SAR, you
may satisfy, in whole or in part, any withholding tax liability by having the
Company withhold from the number of Shares you would be entitled to receive
pursuant to the exercise of the SARs, a number of Shares having a Fair Market
Value equal to such withholding tax liability.

(b) Consents. Your rights in respect of the SARs that are subject to this Award
are conditioned on the receipt to the full satisfaction of the Committee of any
required consents that the Committee may determine to be necessary or advisable
(including, without limitation, your consenting to the Company’s supplying to
any third-party recordkeeper of the Plan such personal information as the
Committee deems advisable to administer the Plan).

(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 9. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.

SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. Notwithstanding any
provision in your Employment Agreement, you and the Company irrevocably submit
to the exclusive jurisdiction of (i) the United States District Court for

 

3



--------------------------------------------------------------------------------

the District of Delaware and (ii) the courts of the State of Delaware for the
purposes of any suit, action or other proceeding arising out of this Award
Agreement or the Plan. You and the Company agree to commence any such action,
suit or proceeding either in the United States District Court for the District
of Delaware or, if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the courts of the State of Delaware.
You and the Company further agree that service of any process, summons, notice
or document by U.S. registered mail to the other party’s address set forth below
shall be effective service of process for any action, suit or proceeding in
Delaware with respect to any matters to which you have submitted to jurisdiction
in this Section 10(a). You and the Company irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding arising
out of this Award Agreement or the Plan in (A) the United States District Court
for the District of Delaware or (B) the courts of the State of Delaware, and
hereby and thereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

 

4



--------------------------------------------------------------------------------

If to the Company:   

DreamWorks Animation SKG, Inc.

1000 Flower Street

Glendale, CA 91201

Attention: General Counsel

Telecopy :

If to you:   

«First» «Last»

«Street» «Unit»

«City», «State» «Postal_Code»

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

SECTION 12. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement or any provision thereof.

SECTION 13. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancelation or termination that would materially and adversely
impair your rights under this Award Agreement shall not to that extent be
effective without your consent (it being understood, notwithstanding the
foregoing proviso, that this Award Agreement and the SARs shall be subject to
the provisions of Section 7(c) of the Plan). Notwithstanding the foregoing, the
Company reserves the right to amend the Plan, the Award and/or this Award
Agreement if the Company or the Committee determines that such an amendment is
necessary or desirable to minimize or avoid the incurrence of any taxes or
interest that might be payable by the Company or any Affiliate, or by any holder
of SARs, pursuant to the provisions of Section 409A of the Internal Revenue Code
of 1986, as amended. Regardless of any such amendment, the Company does not
guarantee that any such taxes or interest pursuant to Section 409A will be
minimized or avoided.

SECTION 14. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

DREAMWORKS ANIMATION SKG, INC.,

  by  

 

    Name:     Title:

 

«FIRST» «LAST»  

 

 

6